FILED
                              NOT FOR PUBLICATION                            NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUDY TJAHJADI KUSTANTO,                           No. 10-71201

               Petitioner,                        Agency No. A079-538-687

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Judy Tjahjadi Kustanto, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kustanto’s motion to reopen

as untimely where it was filed almost five years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Kustanto did not demonstrate changed circumstances

in Indonesia to qualify for the regulatory exception to the time limit for filing

motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987

(new evidence must be qualitatively different from the evidence presented at the

prior proceeding to be material).

      PETITION FOR REVIEW DENIED.




                                           2                                        10-71201